Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of the phrase “projection of which onto any line parallel to the radial direction of the case is at least equal to the distance between the internal end position and the external end position.” – claim 25 – is not clear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17-28, 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lang (US 2002/0101457).
With regard to claim 17 Lang discloses a watch case comprising:
 a housing (412 figure 4) inside which is at least rotationally movable at least one 
thumbwheel (120) for controlling a display or a function of the watch, 
the thumbwheel configured to be manipulated directly by a user of the watch via a peripheral contact surface (figures 1, 3, 4), 
the housing configured to allow a limited translational motion, between an internal end position and an external end position, of at least one portion of the thumbwheel (120) in a radial direction of the case (figure 4), against 
an elastic return (414) configured to move the portion away from an interior of the case (figure 4), the case including at least 
a first control detector (420) configured to detect presence of the portion of the thumbwheel close to the center of the case when pressure is imparted by the user, or in an internal end position, the first detector configured to activate or deactivate at least one sensor (418) included in the case in proximity to the housing, which sensor is configured, when a rotational movement is imparted to the thumbwheel by the user, to detect passage of at least one transmitter (302 figures 3, 4) included in the thumbwheel, wherein the transmitter is discontinuous, and arranged at different angular intervals around the thumbwheel (paragraph 40).




With regard to claim 19 Lang discloses a case according to claim 17, wherein the at least one sensor is configured to detect the angular distance between two the transmitters (paragraphs 34-36, 40)

With regard to claim 20 Lang discloses a case according to claim 17, wherein at least two of the sensor are configured to detect passage of the transmitter (418 figure 4; 306 figures 3-4; paragraph 36).

With regard to claim 21 Lang discloses a case according to claim 17, wherein at least one of the sensor is configured to measure an angle of rotation of the thumbwheel after control detection has been effected by the first detector (paragraphs 36, 40-44).

With regard to claim 22 Lang discloses a case according to claim 17, further comprising a controller (202 figure 2) configured to control signals transmitted and received in the first detector and the sensor, to activate or deactivate the sensor (paragraph 40) and, when the sensor is activated, to analyze a number of the transmitters identified by the sensor and/or angular distance between pairs of the transmitters, and/or directions of travel of the transmitters, to transform a result of analysis into an order for display or activation of a watch function, addressed to a timepiece movement contained in the case (paragraphs 34-36, 40-44).

With regard to claim 23 Lang discloses a case according to claim 17, wherein the thumbwheel (120 and 407) is flexible and itself forms the elastic return (paragraph 39, sidewall 407 is pliable to form a spring)

With regard to claim 24 Lang discloses a case according to claim 17, wherein the thumbwheel is rigid (120), and the elastic return (407 and/or 414) includes a pusher configured to rest on the thumbwheel (figures 3-4).

With regard to claim 25 Lang discloses a case according to claim 17, wherein the thumbwheel is annular (figures 1, 3), and the housing (412) is a substantially annular groove (figure 4), of variable width (figure 4), and projection of which onto any line parallel to the radial direction of the case is at least equal to the distance between the internal end position and the external end position (figure 4).

With regard to claim 26 Lang discloses a case according to claim 17, wherein the first detector is a switch activated by the elastic return or by a pusher included in the elastic return (420 figure 4; paragraph 40).

With regard to claim 27 Lang discloses a case according to claim 17, wherein the at least one sensor includes magnetic sensors (claim 20), which, once activated, are arranged to detect passage of magnets included in the at least one transmitter (claim 20; a magnetic switch is defined as an electrical switch that makes or breaks contact in the presence of magnets. Thus magnets are inherent in an operational switch as disclosed that is a magnetic switch).

With regard to claim 28 Lang discloses a case according to claim 27, wherein the at least one transmitter is arranged at different angular intervals around the thumbwheel (the magnets must be located at least at two positions angularly offset in order to achieve the rotational control claims in claim 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2002/0101457) in view of Hiranuma (US 2008/0117723).
With regard to claim 29 (depends from claim 17) Lang does not disclose the claimed: wherein the thumbwheel includes, on a face configured to cooperate with the bottom of the housing, a relief portion configured to cooperate with a complementary relief portion included in the bottom, for braking by notches during rotation of the thumbwheel.
Hiranuma teaches detents figures 3a-3b on the bottom of a control surface for engagement with a corresponding structure for braking by notches during rotation of the control element.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lang’s system to include on a face configured to cooperate with the bottom of the housing, a relief portion configured to cooperate with a complementary relief portion included in the bottom, for braking by notches during rotation of the thumbwheel, as taught by Hiranuma. The reason for doing so would have been to provide braking by notches so as to give set angular steps and holding patterns for rotation as taught by Hiranuma. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2002/0101457) in view of Terasawa (US 20030099165). 
With regard to claim 30 (depends from claim 17) Lang does not disclose the claimed: wherein the thumbwheel includes, on a face arranged to cooperate with the bottom of the housing, a relief portion configured to cooperate with a notched ring inserted between the thumbwheel and the bottom, for braking by notches during rotation of the thumbwheel.
Terasawa teaches detents figure 4 on the bottom of a control surface for engagement with a corresponding structure for braking by notches during rotation of the control element.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lang’s system to include on a face arranged to cooperate with the bottom of the housing, a relief portion configured to cooperate with a notched ring inserted between the thumbwheel and the bottom, for braking by notches during rotation of the thumbwheel, as taught by Terasawa. The reason for doing so would have been to provide braking by notches so as to give set angular steps and holding patterns for rotation as taught by Terasawa. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 2002/0101457) in view of Pollak (US 2007/0189127).
With regard to claim 31 (depends from claim 17) Lang does not disclose the claimed: further comprising a cover or a bezel or a back cover for enclosing the thumbwheel in the case.
Pollak teaches a rotatable cover to protect the watch. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Lang’s system with a removable top cover, as taught by Pollak. The reason for doing so would have been to enclose and protect the rotational input during non-use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-12-21
/SEAN KAYES/Primary Examiner, Art Unit 2844